Citation Nr: 0020003	
Decision Date: 07/31/00    Archive Date: 08/02/00

DOCKET NO.  98-10 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for asbestosis.  

2.  Entitlement to service connection for a right ankle 
disability.  

3.  Evaluation of service-connected residuals of a fracture 
of the right 5th metacarpal joint, rated as noncompensably 
disabling from June 21, 1994.  

4.  Evaluation of service-connected residuals of a left knee 
injury, including chronic strain, rated as 10 percent 
disabling from June 21, 1994.  

5.  Evaluation of service-connected lumbosacral strain, rated 
as 10 percent disabling from June 21, 1994.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from September 
1990 to June 1994.  

This appeal arises from an October 1994 rating action of the 
St. Petersburg, Florida, regional office (RO).  In that 
decision, the RO, in pertinent part, denied the issues of 
entitlement to service connection for residuals of asbestos 
exposure and for a right ankle disability; granted service 
connection for residuals of a fracture of the right 5th 
metacarpal joint, residuals of a left knee injury, and 
lumbosacral strain; and assigned noncompensable evaluations 
to each of these service-connected disabilities.  During the 
current appeal, and specifically by a January 1999 rating 
action, the hearing officer who had conducted the August 1998 
personal hearing at the RO continued the denials of service 
connection for asbestosis and for a right ankle disorder, 
confirmed the denial of a compensable rating for the 
veteran's service-connected right 5th finger disability, and 
assigned 10 percent evaluations to each of the veteran's 
service-connected left knee and low back disabilities.  

The issues of evaluation of service-connected residuals of a 
fracture of the right 5th metacarpal joint, rated as 
noncompensably disabling from June 21, 1994; evaluation of 
service-connected residuals of a left knee injury, including 
chronic strain, rated 

as 10 percent disabling from June 21, 1994; and evaluation of 
service-connected lumbosacral strain, rated as 10 percent 
disabling from June 21, 1994, are the subject of the REMAND 
section of this decision, set forth below.


FINDINGS OF FACT

1.  The veteran has offered no competent medical evidence 
that he currently has asbestosis.  

2.  The veteran has offered no competent medical evidence 
that his currently diagnosed chronic right ankle strain is 
associated with either his active military duty or a 
service-connected disability.  


CONCLUSION OF LAW

The claims of entitlement to service connection for 
asbestosis and for a right ankle disability are not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection Claims

Service connection may be granted for a disease or injury 
incurred in or aggravated by military service.  38 U.S.C.A. 
§ 1110 (West 1991).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1999).  In addition, service connection may be 
granted for a disability that is proximately due to or the 
result of a service connected disease or injury.  38 C.F.R. § 
3.310 (1999).


The first step in this analysis is to determine whether the 
veteran has presented a well-grounded claim.  In this regard, 
the veteran bears the burden of submitting sufficient 
evidence to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Robinette v. Brown, 8 Vet.App. 69, 73 (1995).  
Simply stated, a well-grounded claim must be plausible or 
capable of substantiation.  Murphy v. Derwinski, 
1 Vet.App. 78, 81 (1990).  Where the determinative issue 
involves medical etiology or a medical diagnosis, competent 
medical evidence that a claim is "plausible" or "possible" 
is required for the claim to be well grounded.  See Epps 
v. Gober, 126 F.3d 1464 (Fed. Cir. 1997); Heuer v. Brown, 
7 Vet.App. 379, 384 (1995); Grottveit v. Brown, 5 Vet.App. 91 
(1993).  

Service connection generally requires (1) medical evidence of 
a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Epps, supra, and 
Caluza v. Brown, 7 Vet.App. 498 (1995).  See also Heuer, 
supra; Grottveit, supra; and Savage v. Gober, 
10 Vet.App. 488, 497 (1997).  A well-grounded claim for 
service connection on a secondary basis requires medical 
evidence of an association between a service-connected 
disability and the present disease or injury.  In the absence 
of evidence of a well-grounded claim, there is no duty to 
assist the claimant in the development of facts pertinent to 
the claim, and the claim must fail.  See Epps, supra.  

Alternatively, a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, as set forth in 38 C.F.R. § 3.303(b) (1999).  
The chronicity provision applies where there is evidence, 
regardless of its date, which shows that a veteran had a 
chronic condition either in service or during an applicable 
presumption period and that the veteran still has such a 
condition.  See Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  That evidence must be medical, unless it relates to 
a condition that the United States Court of Appeals for 
Veterans Claims (Court) has indicated may be attested to by 
lay observation.  Ibid.  If the chronicity provision does not 
apply, a claim may still be well grounded or reopened 

on the basis of 38 C.F.R. § 3.303(b) "if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology."  Savage, 10 Vet. App. at 498.  

A.  Asbestosis

At the personal hearing conducted before a hearing officer at 
the RO in August 1998, the veteran testified that he was 
exposed to asbestos during his active military duty and that 
his separation examination confirmed this exposure.  Hearing 
transcript (T.) at 1-2.  The veteran testified that he has 
experienced breathing problems and occasional coughing "for 
no reason," but denied ever having received a post-service 
examination for residuals of asbestos exposure.  T. at 2-3.  

According to the service medical records, in April 1991, the 
veteran reported having been exposed to asbestos from 
"mortar hand-held shoots."  A June 1993 report indicates 
that the veteran had a two-and-a-half year history of 
exposure to asbestos when he wore gloves and fired mortars 
but that he had no asbestos exposure at the time of the 
treatment session.  An examination, including chest x-rays 
and pulmonary function tests, showed no clinical or 
radiographic evidence of any asbestos-related abnormality.  
The report of the April 1994 separation examination indicates 
that the veteran had been exposed to asbestos secondary to 
mortars.  This evaluation also demonstrated that the 
veteran's lungs were normal.  

According to post-service medical records, in September 1994, 
the veteran underwent a VA general medical examination.  This 
evaluation demonstrated that the veteran's respiratory system 
was normal.  Asbestosis was not diagnosed.  

At a September 1998 VA miscellaneous respiratory disorders 
examination, the veteran reported that, during his active 
military duty, he was exposed to asbestos.  According to the 
results of pulmonary function tests, the veteran's spirometry 
and lung volumes were within normal limits, and there was a 
mild decrease in his diffusing capacity.  The examiner 
concluded that, although the veteran has a history 

of exposure to asbestos, "it is unlikely that . . . [he] has 
asbestosis."  Additionally, this examiner, who also 
conducted a September 1998 VA joints examination on the 
veteran, noted in this orthopedic evaluation report that 
"this veteran certainly has a history of exposure to 
asbestos, but [there is] no evidence of asbestosis."  

The Board of Veterans' Appeals (Board) acknowledges the 
veteran's contentions that service connection is warranted 
for asbestosis because he was exposed to asbestos during his 
active military duty.  In this regard, the Board notes that 
the service medical records appear to support the veteran's 
contention of in-service exposure to asbestos.  

Significantly, however, the claims folder contains no 
competent medical evidence diagnosing asbestosis.  The only 
evidence of record reflecting the presence of such a disorder 
is the veteran's own lay statements of continued 
symptomatology.  Because the veteran is a layperson with no 
demonstrated medical training or expertise, his assertions 
standing alone do not constitute competent medical evidence 
of a diagnosis of asbestosis.  See Espiritu v. Derwinski, 
2 Vet.App. 492, 494-495 (1992).  

Thus, the Board must conclude that the veteran has not 
submitted competent medical evidence establishing that he has 
been currently diagnosed as having asbestosis.  Therefore, 
his claim for service connection for asbestosis must be 
denied on the basis that it is not well grounded.  

If the veteran wishes to submit additional pertinent 
treatment records, he may do so.  The Board views its 
discussion in this decision as sufficient notification to the 
veteran of the elements necessary to render his claim well 
grounded and to explain to him the reason that his current 
attempt fails to meet the well-grounded requirements.


B.  Right Ankle Disability

At the August 1998 personal hearing, the veteran testified 
that he incurred a right ankle disability as a result of his 
left lower extremity disorders.  T. at 4-5.  (In this regard, 
the Board notes that service connection has been granted for 
residuals of a left knee injury, including chronic strain, 
with a 10 percent rating assigned to this disability 
effective from June 1994, and that service connection has 
been allowed for post-operative residuals of a left ankle 
injury, with a 10 percent rating assigned to this disability 
effective from June 1994.)  Also at the hearing, the veteran 
testified that he did not receive treatment for his right 
ankle during his active military duty (except for Motrin) or 
after discharge from such service.  T. at 4.  Throughout the 
current appeal, the veteran has described constant right 
ankle pain.  

Service medical records, including the April 1994 separation 
examination report, are negative for complaints of, treatment 
for, or findings of a right ankle disability.  At the 
post-service September 1994 VA general medical examination, 
the veteran complained of pain in his right ankle upon 
standing ten to fifteen minutes.  Physical examination of the 
right ankle demonstrated plantar flexion of 32 degrees and 
dorsiflexion of 40 degrees.  The examiner concluded that a 
right ankle sprain should be ruled out and noted that x-rays 
of the veteran's right ankle were pending.  X-rays taken of 
the veteran's right ankle several weeks later in October 1994 
were normal.  

At the September 1998 VA joints examination, the veteran 
reported that he has been having increasing problems with his 
right ankle beginning in late 1995 or early 1996, which he 
felt was secondary "to favoring his left ankle."  
Examination of the veteran's right ankle demonstrated no 
swelling, no deformity, plantar flexion of 40 degrees, 
dorsiflexion of 20 degrees, supination of 30 degrees, 
pronation of 20 degrees, and increased pain with attempted 
supination and pronation with passive movements by the 
examiner.  The veteran's right ankle measured ten-and-a-half 
inches, while his left ankle measured ten-and-three quarter 
inches.  The examiner diagnosed chronic strain of the right 
ankle.  


The Board acknowledges the veteran's contentions that his 
service-connected left ankle disability caused him to develop 
a disorder of his right ankle.  In this regard, the Board 
also notes that the post-service medical reports of record 
include a current diagnosis of chronic right ankle strain.  

Significantly, however, the claims folder contains no 
competent medical evidence associating the currently 
diagnosed chronic right ankle strain with the veteran's 
active military duty or a service-connected disability.  
Although the examiner at the recent VA joints examination 
diagnosed a chronic strain of the veteran's right ankle, the 
fact remains that this examiner did not specifically 
associate the veteran's chronic right ankle strain with his 
service or a service-connected disability.  The only evidence 
of record reflecting such a nexus is the veteran's own lay 
statements of continued symptomatology.  Because the veteran 
is a layperson with no demonstrated medical training or 
expertise, his assertions standing alone do not constitute 
competent medical evidence of a nexus between such a disorder 
and his service or a service-connected disability.  See 
Espiritu v. Derwinski, 2 Vet.App. 492, 494-495 (1992).  

Thus, the Board must conclude that the veteran has not 
submitted competent medical evidence establishing that his 
currently diagnosed chronic right ankle strain is associated 
with his service or with a service-connected disability.  
Therefore, his claim for service connection for a right ankle 
disability must be denied on the basis that it is not well 
grounded.  

If the veteran wishes to submit additional pertinent 
treatment records, he may do so.  The Board views its 
discussion in this decision as sufficient notification to the 
veteran of the elements necessary to render his claim well 
grounded and to explain to him the reason that his current 
attempt fails to meet the well-grounded requirements.  



ORDER

A well-grounded claim not having been submitted, service 
connection for asbestosis is denied.

A well-grounded claim not having been submitted, service 
connection for a right ankle disability is denied.  


REMAND

With regard to the evaluation of the service-connected 
residuals of a fracture of the right 5th metacarpal joint, 
rated as noncompensably disabling from June 21, 1994; the 
evaluation of the service-connected residuals of a left knee 
injury, including chronic strain, rated as 10 percent 
disabling from June 21, 1994; and the evaluation of the 
service-connected lumbosacral strain, rated as 10 percent 
disabling from June 21, 1994, the Board finds that further 
evidentiary development of these rating claims is required.  
Specifically, in a March 1998 statement, the veteran 
explained that he had recently received treatment for his 
back and left knee at the Bay Pines VA Medical Center (VAMC).  
Additionally, due to the veteran's complaints of persistent 
right hand pain at the September 1998 VA hand, thumb, and 
fingers examination, the examiner ordered repeat x-rays.  
Review of the claims folder indicates that these recent 
treatment, and radiographic evaluation, records have not been 
obtained and associated with the claims folder.  See 
Simington v. Brown, 9 Vet.App. 334 (1996) (per curiam) 
(stipulating that VA is deemed to have constructive knowledge 
of any documents "within the Secretary's control" and that 
any such documents relevant to the issue under consideration 
must be included in the record on appeal).  See also Bell 
v. Derwinski, 2 Vet.App. 611, 613 (1992) (regarding records 
in constructive possession of VA).


Further review of the claims folder indicates that the only 
recent medical records pertinent to the service-connected 
disabilities on appeal are the reports of VA examinations 
conducted in 1998.  Specifically, according to the report of 
the September 1998 VA hand, thumb, and fingers examination, 
the veteran described constant pain of moderate severity in 
his right hand since an in-service injury to this extremity.  
Examination of the veteran's right hand showed the ability to 
approximate his right thumb to the tips of all his fingers 
and to approximate his fingers into the median transverse 
fold.  The veteran reported that he occasionally drops 
objects and has trouble picking up objects with his right 
hand, especially if they weigh more than 10 to 15 pounds.  
The examiner diagnosed residuals of a fracture of the fifth 
metatarsal of the right hand with traumatic arthritis.  

At the September 1998 VA joints examination, the veteran 
complained of constant knee pain and explained that he 
continues to have problems with both of his knees but 
primarily with his right knee.  Examination of the veteran's 
left knee demonstrated no swelling, no deformity, no loose 
motion, no lateral instability, flexion of 124 degrees, and 
extension of 5 degrees.  X-rays taken of the veteran's left 
knee were normal.  The examiner noted that "[a]t this time, 
range of motion with consideration of pain, fatigue, 
weakness, [and] incoordination are altered by repetition" 
and diagnosed residuals of a left knee injury, including 
chronic strain of the left knee.  

At the VA spine examination also conducted in September 1998, 
the veteran complained of persistent and severe low back pain 
and explained that his employment as a car salesman, which 
requires him to get into and out of cars, step into and down 
from trucks, and climb stairs in the office, aggravates his 
low back disorder.  Examination of the veteran's lumbar spine 
demonstrated no fixed deformity, no postural abnormality, no 
significant paravertebral muscle spasm, forward flexion of 
80 degrees, backward extension of 20 degrees, lateral flexion 
to the left of 30 degrees, lateral flexion to the right of 
30 degrees, rotation to the left of 30 degrees, rotation to 
the right of 30 degrees, no muscle atrophy, and no evidence 
of significant sensory or motor loss.  The examiner noted, 
"at this time, range of 

motion with consideration of pain, fatigue, weakness, and 
incoordination," but did not complete this discussion.  
Additionally, the examiner diagnosed chronic lumbosacral 
strain.  

Importantly, these examination reports note the veteran's 
complaints of constant right hand, left knee, and low back 
pain.  Additionally, the veteran has described having 
problems picking up, and holding onto, certain objects, 
especially heavy ones, with his right hand.  Furthermore, the 
September 1998 VA joints examination report demonstrates some 
limitation of motion of the veteran's left knee, which the 
examiner explained is altered (along with pain, fatigue, 
weakness, and incoordination of this joint) "by 
repetition."  Moreover, the September 1998 VA spine 
examination report shows some limitation of motion of the 
veteran's lumbar spine and includes the veteran's report of 
aggravation of his low back pain when he performs his duties 
at work.  

With respect to problems such as pain, the Court has stressed 
that, in evaluating disabilities of the joints, VA has a duty 
to determine whether the joint in question exhibits weakened 
movement, excess fatigability, or incoordination, and whether 
pain could significantly limit functional ability during 
flare-ups or when the joint is used repeatedly over a period 
of time.  See DeLuca v. Brown, 8 Vet.App. 202 (1995); 
38 C.F.R. §§ 4.40, 4.45 (1999).  The Court has indicated that 
these determinations should be made by an examiner and should 
be portrayed by the examiner in terms of the additional loss 
in range of motion due to these factors (i.e., in addition to 
any actual loss in range of motion noted upon clinical 
evaluation).  In order to obtain evidence sufficient to rate 
the service-connected residuals of a fracture of the 
veteran's right 5th metacarpal joint; the service-connected 
residuals of his left knee injury, including chronic strain; 
and the service-connected lumbosacral strain in this manner, 
further development is required in the form of additional VA 
examinations.  


For these reasons, these claims are REMANDED to the RO for 
the following development:  

1.  The veteran should be given an 
opportunity to further supplement the 
record on appeal.  Specifically, he 
should be asked about records of any 
treatment received for the 
service-connected residuals of a left 
knee injury, including chronic strain, 
and for the service-connected lumbosacral 
strain at the Bay Pines VAMC in recent 
years as well as any radiographic reports 
completed on his right hand in recent 
years.  The RO should assist the veteran 
in accordance with 38 C.F.R. § 3.159 
(1999).  

2(a).  The veteran should also be 
afforded a VA orthopedic examination to 
determine the extent of the 
service-connected residuals of a fracture 
of his right 5th metacarpal joint; the 
extent of the service-connected residuals 
of an injury to his left knee, including 
chronic strain; and the extent of his 
service-connected lumbosacral strain.  
The claims folder, and a copy of this 
remand, should be made available to the 
examiner.  The examiner should record 
pertinent medical complaints, symptoms, 
and clinical findings.  The examiner must 
include the active and passive ranges of 
motion of the veteran's right 5th 
metacarpal joint, left knee, and lumbar 
spine (including a description of the 
normal ranges of motion of the 5th 
metacarpal joint, knee, and lumbar 
spine).  

2(b).  All functional losses found to be 
due to the service-connected right 5th 
metacarpal joint (and any associated 
problems), including any pain, weakness, 
or additional difficulties during 
flare-ups, should be 

equated to range of motion lost beyond 
that demonstrated clinically.  In 
addition, all functional losses found to 
be due to the service-connected low back 
disability (and any associated problems), 
including any pain, weakness, or 
additional difficulties during flare-ups, 
should be equated to range of motion lost 
beyond that demonstrated clinically.  
Furthermore, all functional losses found 
to be due to the service-connected left 
knee disability (and any associated 
problems), including any pain, weakness, 
or additional difficulties during 
flare-ups, should be equated to range of 
motion lost beyond that demonstrated 
clinically.  

3.  After the development requested above 
has been completed, the RO should 
adjudicate the issues of evaluation of 
the service-connected residuals of a 
fracture of the right 5th metacarpal 
joint, rated as noncompensably disabling 
from June 21, 1994; evaluation of 
service-connected residuals of a left 
knee injury, including chronic strain, 
rated as 10 percent disabling from 
June 21, 1994; and evaluation of 
service-connected lumbosacral strain, 
rated as 10 percent disabling from 
June 21, 1994.  The appropriateness of 
"staged" ratings should also be 
addressed.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  If any benefit 
sought remains denied, a supplemental 
statement of the case should be issued.  
The veteran and his representative should 
then be provided an opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is informed, but he may 

furnish additional evidence and argument while the case is in 
remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995); and 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 



